OPINION
PER CURIAM.
Under the facts clearly disclosed by the record in this case a policeman of the city of Campbell was engaged in a police duty in removing from the streets of that city a woman lying therein about three o'clock A. M., in a distressed condition and transporting her to the hospital in the city of Youngstown.
The second paragraph of §3714-1 GC, provides that a police officer while engaged in police duties is performing a governmental function, and constitutes a defense to this action. The relationship is not changed by the fact that the police officer was causing the distressed woman found in the streets of the city of Campbell to be conveyed to a hospital in the city of Youngstown, there being no hospital in Campbell.
There was no error in the common pleas court finding that the city was not liable in the performance of the governmental function above referred to, and that judgment must be and is hereby affirmed.
GRIFFITH, PJ, PHILLIPS and NICHOLS, JJ, concur.